DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 discloses an estimation unit configured to estimate another kind of blood flow information.  The written description describes several estimation units (spectrum signal estimation unit, blood flow information estimation unit, pulse estimation unit) which are do not perform the functions of “estimate another kind of blood flow information.”  The term “estimation unit configured to estimate” invokes 35 U.S.C. 112(f) as the term does not have a known hardware or software embodiment in the art.  There is insufficient support in the written description to show Applicant had possession of the structure or algorithm to transform a general purpose computer into a generalized computer at the time the invention was filed.  There is a broad disclosure of the term “estimation unit configured to estimate” but no corresponding details to provide for how this function is performed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 discloses a term which invoke 35 U.S.C. 112(f) including an estimation unit.  These terms do not have a known hardware or software embodiment in the art and the written description does not provide the corresponding structure or algorithm to perform the function of these specialized computers.
Claim 9 recites the limitation "the estimation unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lengerich (9,826,940).
Regarding claim 1, Lengerich discloses an information processing apparatus comprising:
circuitry configured to
		obtain first blood flow information through blood flow measurement (two or more cardiovascular pulse rates) (col.10, ll.28-30), and
		estimate second blood flow information associated with the first blood flow information, the second blood flow information being estimated from the first blood flow information based on relation information indicating a relation between a kind of the first blood flow information and a kind of the second blood flow information (generate an estimated cardiovascular pulse rate) (col.10, ll.28-56),
	wherein the first kind of first blood flow information is obtained through the blood flow measurement at a first sampling frequency and the second kind of the blood flow information corresponding to a second sampling frequency (cardiovascular pulse rate determined using a first method could have first properties (frequency) and a second cardiovascular pulse rate determined using a second method could have second properties (frequency), the results are combined (averaged, weighted, applied to a neural network) to generate an estimated cardiovascular pulse rate) (col.10, ll.28-56).
	Regarding claim 2, Lengerich discloses wherein the circuitry is further configured to learn the relation information (applied to a neural network – col.10, ll.47-48). 
	Regarding claim 3, Lengerich discloses further comprising: a storage unit configured to store the relation information, wherein the storage unit is implemented via at least one non-transitory computer-readable storage medium (memory – claim 15).
	Regarding claim 4, Lengerich discloses wherein the circuitry is further configured to calculate a pulse rate or a heart rate from the estimated second blood flow information (estimated cardiovascular pulse rate – col.10, ll.45-52).
	Regarding claim 5, Lengerich discloses wherein the relation information includes information indicating a relation between third blood flow information previously obtained through blood flow measurement at the first sampling frequency and fourth blood flow information previously obtained through the other blood flow measurement at the second sampling frequency (a cardiovascular pulse rate could be determined at a plurality of points in time – col.14, ll.22-26), and 
	wherein the second sampling frequency is lower than the first sampling frequency (a first frequency spectrum overlapping with a second set of the plurality of samples and a frequency spectrum for the second set – col.6, l.41-col.7, l.3; a combination of multiple methods for cardiovascular pulse rate estimation could prevent an erroneous cardiovascular pulse rate from being determined, e.g., rate corresponding to the second peak if only the maximum of the determined frequency spectrum is determined without consideration of the illustrated frequency determined based on the operation of the plurality of digital PLLs – col.11, ll.1-45).
	Regarding claim 6, Lengerich discloses wherein the circuitry is further configured to perform a signal decimation process on a first blood flow signal (additionally, the electronics could include circuitry configured to decimate outputs to produce an output electronic signal that is related to physiological properties or other parameters in the environment – col.26, l.66-col.27, l.11) obtained through another blood flow measurement at the first sampling frequency to generate a second blood flow signal corresponding to the second sampling frequency, wherein the second sampling frequency is lower than the first sampling frequency, and wherein the relation information includes information indicating a relation between blood flow information generated from the first blood flow signal and blood flow information generated from the second blood flow signal (method described herein to determine a frequency could be applied to a variety of signals including blood volume, blood flow rate, blood oxygen saturation, heart electrical activity, blood pressure or some other signal related to a cardiovascular pulse – col.4, ll.27-45).
	Regarding claim 7, Lengerich discloses wherein the circuitry is further configured to generate a power spectrum from a blood flow signal (a plurality of samples of a power spectrum – col.3, ll.55-66), 
wherein the relation information further includes information indicating a relation between a first power spectrum generated from the first blood flow signal and a second power spectrum generated from the second blood flow signal (a frequency spectrum of a signal of interest (e.g., of a plurality of samples of the signal of interest), the plurality of frequency components each having a respective magnitude (e.g., a plurality of samples of a power spectrum) – col.3, ll.55-66), and 
wherein the circuitry estimates a fourth power spectrum corresponding to the first sampling frequency from a third power spectrum obtained through the blood flow measurement at the second sampling frequency (provide respective estimates of the frequency of the signal at the plurality of points in time – col.3, ll.37-42).
Regarding claim 9, Lengerich discloses wherein the circuitry is further configured to generate a power spectrum from a blood flow signal (determined frequency spectrum can include a plurality of frequency components each having a magnitude (e.g., a plurality of a power spectrum) – col.3, ll.55-66);
calculate a pulse rate from a plurality of the generated power spectra (frequencies (e.g., pulse rates) of a signal determined using a plurality of digital PLLs, the determined frequency spectrum can include a plurality of a power spectrum – col.3, ll.55-66);
wherein the relation information further includes information indicating a relation between a first pulse rate calculated from a plurality of the first blood flow signal and a plurality of second power spectra generated from a plurality of the second blood flow signals (determine frequencies (e.g., pulse rates) for each of the overlapping windows of samples of the signal of interest – col.3, ll.37-54); and
wherein the estimation unit estimates (provide respective estimates of the frequency of the signal at the plurality of points in time – col.3, ll.37-42) a second pulse rate corresponding to the first sampling frequency from a plurality of third power spectra obtained through the blood flow measurement at the second sampling frequency (determine frequencies (e.g., pulse rates) for each of the overlapping windows of samples of the signal of interest – col.3, ll.37-54; frequencies (e.g., pulse rates) of a signal determined using a plurality of digital PLLs, the determined frequency spectrum can include a plurality of a power spectrum – col.3, ll.55-66).
Regarding claim 10, Lengerich discloses wherein the circuitry is further configured to perform frequency analysis on the blood flow to generate the power spectrum (frequency spectrum of a signal of interest could be determined (e.g., by a discrete Fourier transform including a plurality of samples of a power spectrum – col.3, ll.60-66).
Regarding claim 12, Lengerich discloses wherein the circuitry includes a measurement unit configured to be mounted on a part of a body of a measured person and perform the blood flow measurement on the measured person (wrist-mounted device – figures 7A and 7B).
Regarding claim 13, Lengerich discloses wherein the circuitry of the measurement unit includes
a radiation unit configured to radiate light to the part of the body of the measured person (light source 680 (e.g., an LED, laser) configured to emit illumination – fig.6, col.23, ll.1-22);
a detection unit configured to detect light from the part of the body of the measured person (light sensor 660 may include one or more of a photodiode, phototransistor, photoresistor, active pixel sensor, CCD, camera, spectrometer, interferometer or some other light sensitive element configured to detect one or more properties of the emitted light – fig. 6, col.23, ll.1-22); and
a controller configured to control a sampling frequency that decides a radiation timing of the radiation unit and a reading timing for reading a detection result of the detection unit (controller coupled to the sensor that includes a computing device programmed – col.1, ll.40-55).
Regarding claim 14, Lengerich discloses wherein the radiation unit radiates light with a predetermined frequency (optically emitting light – col.12, ll.63-67), and
wherein the detection unit detects interference light between light with the predetermined frequency and light with a frequency different from the predetermined frequency (optically emitting light into a portion of a subsurface of vasculature and detecting a property, e.g. an intensity, a pattern of constructive and destructive interference – col.12, ll.63-67).
Regarding claim 15, Lengerich discloses an information processing method comprising:
	obtaining first blood flow information through blood flow measurement (two or more cardiovascular pulse rates) (col.10, ll.28-30), and
	estimating second blood flow information associated with the first blood flow information, the second blood flow information being estimated from the first blood flow information based on relation information indicating a relation between a kind of the first blood flow information and a kind of the second blood flow information (generate an estimated cardiovascular pulse rate) (col.10, ll.28-56),
	wherein the first kind of first blood flow information is obtained through the blood flow measurement at a first sampling frequency and the second kind of the blood flow information corresponding to a second sampling frequency (cardiovascular pulse rate determined using a first method could have first properties (frequency) and a second cardiovascular pulse rate determined using a second method could have second properties (frequency), the results are combined (averaged, weighted, applied to a neural network) to generate an estimated cardiovascular pulse rate) (col.10, ll.28-56).
Regarding claim 16, Lengerich discloses a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
	obtaining first blood flow information through blood flow measurement (two or more cardiovascular pulse rates) (col.10, ll.28-30), and
	estimating second blood flow information associated with the first blood flow information, the second blood flow information being estimated from the first blood flow information based on relation information indicating a relation between a kind of the first blood flow information and a kind of the second blood flow information (generate an estimated cardiovascular pulse rate) (col.10, ll.28-56),
	wherein the first kind of first blood flow information is obtained through the blood flow measurement at a first sampling frequency and the second kind of the blood flow information corresponding to a second sampling frequency (cardiovascular pulse rate determined using a first method could have first properties (frequency) and a second cardiovascular pulse rate determined using a second method could have second properties (frequency), the results are combined (averaged, weighted, applied to a neural network) to generate an estimated cardiovascular pulse rate) (col.10, ll.28-56).
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 27th, 2022 have been fully considered but they are not persuasive. 
Applicant states there is nothing in Lengerich that would fairly teach or suggest the elements presently recited in relation to obtaining first blood flow information through blood flow measurement at a first sampling frequency and using the first blood flow information to estimate second blood flow information corresponding to a second sampling, let alone as particularly claimed in combination with the other elements of independent claim 1.
Examiner’s position is Lengerich discloses the claim limitations as amended.  Specifically, Lengerich discloses “obtaining first blood flow information through blood flow measurement at a first sampling frequency” (two or more cardiovascular pulse rates - col.10, ll.28-30) and using the first blood flow information to estimate second blood flow information corresponding to a second sampling frequency (generate an estimated cardiovascular pulse rate - col.10, ll.28-56).  Examiner notes that claim 1 does not disclose the first and second sampling frequencies as being different.  Examiner also notes the claim does not disclose what is considered “a kind of” the first blood flow information and “a kind of” the second blood flow information.
Examiner’s position is claim 5 states “wherein the second sampling frequency is lower than the first sampling frequency” which is based on the broadly defined “first kind” and “second kind” of blood flow information.  This is disclosed by Lengerich with respect to figure 3 (a combination of multiple methods for cardiovascular pulse rate estimation could prevent an erroneous cardiovascular pulse rate from being determined, e.g., rate corresponding to the second peak if only the maximum of the determined frequency spectrum is determined without consideration of the illustrated frequency determined based on the operation of the plurality of digital PLLs – col.11, ll.1-45).
Applicant states the prior art fail to disclose the amended claim language as set forth in claim 1 and similarly amended claims 15 and 16.
Applicant's arguments, with respect to the amended limitations, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner’s position is Lengerich discloses the limitations of the amended claims as set forth in the body of the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793